Citation Nr: 0510661	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-12 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The appellant served on active duty from May 1968 to 
September 1969.  He served in Vietnam and was awarded the 
Combat Infantryman Badge, Purple Heart, and Bronze Star Medal 
with "V" device.  The appellant also had multiple periods 
of National Guard service, including a period of inactive 
duty for training on March 2, 1985.  

The appellant filed an initial claim of entitlement to 
service connection for a heart condition in June 1999.  The 
basis of the service connection claim was the appellant's 
contention that he suffered a heart attack while on inactive 
duty for training in March 1985.  A December 1999 rating 
decision denied the claim.  The appellant was informed of the 
RO's decision and of his appeal rights in a letter dated in 
January 2000.  He did not appeal.  

The appellant sought to reopen his service connection claim 
in December 2000 based on an amendment to 38 U.S.C.A. § 
101(24) which allowed for service connection for an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident sustained during inactive duty training.  See 38 
U.S.C.A. § 101(24) as amended by the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 
301(a), 114 Stat. 1852, __(2000).  The January 2001 rating 
decision declined to reopen the claim, and he appealed.  
Although the January 2001 rating decision together with an 
August 2002 statement of the case (SOC) denied the claim 
based on the appellant's failure to submit new and material 
evidence, a March 2004 supplemental statement of the case 
(SSOC) readjudicated the claim and denied it on the merits. 


FINDING OF FACT

The appellant did not become disabled from an injury, 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident that occurred or was aggravated in the line of duty 
while on inactive duty for training in March 1985.

CONCLUSION OF LAW

The appellant's March 1985 inactive duty for training does 
not constitute active military service, the appellant does 
not have the status of a veteran for the March 1985 inactive 
duty for training, and he is not eligible for compensation 
benefits based on such training.  38 U.S.C.A. §§ 101(2), 
101(22), 101(23), 101(24), 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is entitled to service 
connection for a heart condition because he allegedly 
suffered a heart attack in March 1985, while on inactive duty 
for training with the Indiana National Guard.  As noted in 
the Introduction, the claim was previously denied in December 
1999 prior to the revision of 38 U.S.C.A. § 101(24) which 
made service connection for a myocardial infarction suffered 
during inactive duty for training a service-connectable 
injury.  The appellant contends that, based on this change in 
the regulatory schema, service connection for his heart 
condition is now warranted. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The relevant law and 
regulations and factual background will then be briefly set 
forth.  Finally, the Board will analyze the appellant's claim 
and render a decision.

Preliminary matters

The RO refused to reopen the appellant's claim in the January 
2002 rating decision and the March 2002 SOC based on the 
premise that new and material evidence had not been 
submitted.  However, the United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (the Court) have held that where a claim 
is based upon a substantive right created by a statutory or 
regulatory provision that did not exist at the time of the 
prior final denial of the claim, adjudication of the latter 
claim is not a "reopening" of the first claim, such as 
would be prohibited, absent new and material evidence, by 
section 7104(b).  The fact of the intervening change in law 
is itself sufficient to change the factual basis such that 
the latter claim is not a "claim based upon the same factual 
basis" as the former claim.  See Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet App 334, 342 (1998), 
and Anglin v. West, 11 Vet. App. 361, 368 (1998).  

Accordingly, the Board will perform a de novo review of the 
claim on the merits.  Although the Board is deciding the 
claim on a different basis (i.e. on the merits) than the RO's 
January 2002 rating decision and the March 2002 SOC, the 
Board notes that the March 2004 SSOC decided the claim on the 
merits.  Following the March 2004 SSOC, the appellant's 
representative submitted additional argument with respect to 
the merits of the claim.  Thus, the RO has addressed the 
claim on the merits and the appellant and his representative 
have been afforded adequate notice and opportunity to 
respond.  The appellant is therefore not prejudiced by the 
Board's adjudication of the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in claimant's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard 

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the August 2002 SOC and the March 2004 SSOC 
of the pertinent law and regulations (including those 
pertinent to service connection based on inactive duty for 
training), of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the appellant in 
September 2001 and August 2003 which were specifically 
intended to address the requirements of the VCAA.  
The September 2001 letter notified the appellant of the need 
to submit evidence showing an "injury in military service or 
a disease that began in or was made worse during military 
service, or an event in service causing injury;" a "current 
physical or mental disability;" and a "relationship between 
your current disability and an injury, disease, or event in 
service."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  The August 2003 
letter notified the appellant that VA was responsible for 
providing "[r]elevant records from any federal agency  . . . 
[including] medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
appellant was also informed that VA would make "reasonable 
efforts" to obtain "[r]elevant records not held by a 
federal agency . . . [including] records from State or local 
governments, private doctors and hospitals, or current or 
former employers." 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
In the August 2003 letter, the appellant was instructed that 
he must provide VA with "enough information about [his] 
records so that [VA] can request them from the person or 
agency that has them.  He was also cautioned that it was his 
responsibility "to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" (emphasis in original).  The September 2001 
letter further advised the appellant to "provide the dates 
and places of all treatment from the date of your discharge 
to the present time for heart attack" including "all 
treatment that you received from VA hospitals, military 
hospitals, private hospitals and private physicians."  He 
was also advised to "provide the name, as well as the city, 
state, country, etc. for all medical providers."  
Furthermore, with regard to private medical treatment, the 
appellant was instructed to "complete and return the 
enclosed VA Forms 21-4142, Authorization for Release of 
Information" providing "the entire name and address 
(including zip code) for all private doctors or private 
hospitals who have provided medical treatment for your 
claimed disability(ies)."  The appellant was also told that 
he may "submit [his] own statements or statements from other 
people describing [his] physical or mental disability 
symptoms."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2003 letter included notice that the appellant 
should "[t]ell us about any other records that exist to 
support your claim."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the September 
2001 letter requested a response within 60 days, and the 
August 2003 letter requested a response within 30 days, they 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period in both letters has since elapsed.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the August 2003 VCAA letter was not 
provided to the appellant prior to the initial adjudication 
of his claim in February 2001.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Board notes, however, that the 
claim was readjudicated in March 2004 following VCAA notice 
compliance action.  Therefore, there is no prejudice to the 
appellant in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records; 
medical and personnel records from the Indiana National 
Guard; private treatment records from St. Vincent Hospital, 
the Heart Group, Deaconess Hospital, Northside Cardiology and 
St. Mary's Medical Center; as well as the report of a July 
1999 VA examination.  The 
appellant and his representative have not identified any 
outstanding evidence.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Status as a veteran

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2004).

Active military, naval, and air service includes full-time 
active duty; any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty; and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2004).

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. §§ 
101(21) (West 2002); 38 C.F.R. § 3.6(b) (2004). Active duty 
for training, inter alia, means full-time duty in the Armed 
Forces performed by Reserves for training purposes or, in the 
case of members of the Army or Air National Guard of any 
state, full-time duty under section 316, 502, 504, or 505 of 
Title 32.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2004).

Inactive duty for training, inter alia, means duty (other 
than full-time duty) prescribed for Reserves by the Secretary 
concerned under section 206 of Title 37 or any other 
provision of law; or special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  In the 
case of a member of the Army or Air National Guard of any 
state, such term means duty (other than full-time duty) under 
sections 316, 502, 503, 504, or 505 of Title 32.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(c) (2004).

As noted above, the statute pertaining to the types of 
disability for which service connection can be granted based 
on inactive duty for training was revised in November 2000 to 
provide that service connection may be established if the 
claimant incurs a myocardial infarction, cardiac arrest, or 
cerebrovascular accident while on inactive duty for training.  
See the Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 301(a), 114 Stat. 1852 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 101(24) (West 2002); see 
also 38 C.F.R. § 3.6(a) (2004).



Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Factual Background

The appellant's Indiana National Guard personnel records 
reflect that he reported for a period of inactive duty for 
training on March 2, 1985.  The appellant maintains that 
while attending this training he suffered a myocardial 
infarction.  A letter from J.H., the Chief of Staff of the 
appellant's National Guard unit at that time, reported that 
the appellant suffered a "heart attack" during this 
training and was evacuated to St. Vincent's Hospital on March 
2, 1985 where he was treated until released on March 5, 1985.

Treatment records from St. Vincent's Hospital are of record.  
These include a March 2, 1985 angiogram, which showed a minor 
non-obstructive luminal irregularity in both the left and 
right coronary arteries.  A ventriculogram conducted the same 
day revealed the heart chamber was normal in size with good 
overall contractility.

A chest X-ray conducted on March 4, 1985 demonstrated 
haziness of the vascular markings with perivascular cuffing.  
The heart was found to be normal in size and shape.  It was 
also noted that mild congestive heart failure had developed 
since March 2, 1985.  A lung ventilation and perfusion scan 
revealed a low probability of pulmonary embolii and a gall 
bladder ultrasound was normal.  Although an electrocardiogram 
(EKG) was conducted, it does not indicate a diagnosis of a 
myocardial infarction.  Additionally, a treadmill exercise 
test conducted on March 5, 1985 showed fairly good effort 
tolerance and no signs or symptoms of angina.
These records do not refer to a myocardial infarction or 
heart attack.

Personnel records from the Indiana National Guard contain no 
line of duty determination involving a myocardial infarction 
or any other heart condition.  

Following the appellant's treatment in March 1985, there is 
no medical evidence of record until 1989.  Treatment records 
reveal that the appellant suffered an acute lateral 
myocardial infarction in January 1989.  Following this 
incident, the appellant underwent extensive treatment for his 
heart condition, including heart catheterizations in January 
1990 and October 1997.  This treatment has continued to the 
present.  During the appellant's treatment with both the 
Heart Group and Northside Cardiology, he gave a history of 
having a myocardial infarction in 1984, but failed to note 
the 1985 incident or any relationship to National Guard duty.

A VA examination conducted in July 1999 revealed diagnoses of 
atherosclerotic heart disease, angina pectoris, hypertension, 
and peripheral vascular disease.  During the examination, the 
appellant reported suffering from a myocardial infarction in 
1985 while on National Guard duty.

Analysis

As an initial matter, the Board observes that the appellant 
does not contend that his currently claimed heart disease was 
incurred during his Vietnam era active duty  
service.  His contention is limited to the period of inactive 
duty training in March 1985.  The appellant's service medical 
records for his period of active duty from May 1968 to 
September 1969 are negative for any complaint or treatment 
regarding a heart condition.  The Board's analysis will 
therefore focus on what occurred, or did not occur, in March 
1985.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.  
However, because the appellant was serving on inactive duty 
for training at the time of his alleged heart attack, his 
entitlement to service connection is dependent upon a finding 
that he incurred a myocardial infarction, cardiac arrest, or 
cerebrovascular accident during the March 1985 inactive duty 
for training.  See 38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2004).

With respect to Hickson element (1), current disability, the 
appellant was given diagnoses of atherosclerotic heart 
disease, angina pectoris, hypertension, and peripheral 
vascular disease by the July 1999 VA examiner.  Accordingly, 
element (1) has been satisfied.

The critical element in this case is Hickson element (2).  
The appellant contends that he suffered a myocardial 
infraction while on inactive duty for training with the 
Indiana National Guard in March 1985.  Therefore, to satisfy 
Hickson element (2), the evidence must show that he suffered 
from a myocardial infarction, cardiac arrest, or a 
cerebrovascular accident during this period of training.  

There is no question that the appellant experienced a 
cardiovascular problem while on inactive duty training in 
March 1985, which led to his hospitalization.  The question 
which must be answered is whether this amounted to an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident, which would allow for service connection under the 
revised 38 U.S.C. § 101(24).  

March 1985 treatment records reflect that the appellant 
underwent a battery of diagnostic testing to include a chest 
X-ray, angiogram, ventriculogram, EKG, gall bladder 
ultrasound, treadmill exercise test, and a lung ventilation 
and perfusion scan.  Although these tests revealed mild 
congestive heart failure and minor non-obstructive luminal 
irregularity in both the left and right coronary arteries, 
they contain no diagnosis of either a myocardial infarction, 
cardiac arrest, or a cerebrovascular accident.  While 
congestive heart failure is no doubt a cause of serious 
concern for the appellant, it is considered to be a chronic 
disability.  
See 38 C.F.R. § 3.309(a) (2004).  As explained above, the law 
and regulation governing service connection for periods of 
inactive duty for training do not consider such a condition 
an "injury".  See 38 U.S.C.A. § 101(24) (West 2002) and 
38 C.F.R. § 3.6(a) (2004)

The appellant did suffer from a myocardial infarction in 
January 1989.  However, this event did not occur during a 
period of National Guard service and the appellant does not 
so contend.  

The appellant himself has contended that he experienced a 
heart attack while on inactive duty for training in March 
1985.  It is now well established, however, that as a 
layperson without medical training, the appellant is not 
competent to render a medical diagnosis or distinguish 
between the symptomatology associated with a myocardial 
infarction as compared to other heart ailments such as 
congestive failure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, his opinion is entitled to no weight of 
probative value.

Although post-January 1989 treatment records and the July 
1999 VA examination note the appellant's history of a 
myocardial infarction in either 1984 or 1985, these reports 
were based on a medical history provided by the appellant and 
not the contemporaneous medical records.  Thus, they are of 
no probative value in establishing the occurrence of a 
myocardial infarction in March 1985.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [a medical opinion premised upon an 
unsubstantiated account is of no probative value].  

The contemporaneous medical records, which do not include a 
diagnosis of myocardial infarction, are of greater probative 
value than a history given by the appellant years after the 
alleged event occurred.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the claimant].  It may be 
that the appellant's memory has become dimmed with time.  The 
fact that the appellant variously reported his alleged heart 
attack as occurring in 1984 on certain medical histories and 
1985 on others only underscores the questionable probative 
value of his medical history as compared to the 
contemporaneous medical evidence.  

The only other evidence of a myocardial infarction during the 
appellant's March 1985 inactive duty for training emanates 
from J.H., the Chief of Staff of the appellant's National 
Guard unit at that time, who reported that the appellant 
suffered a "heart attack" during this training and was 
evacuated to St. Vincent's Hospital on March 2, 1985.  
Although J.H. is competent to report that the appellant had a 
medical emergency which required him to be sent to a 
hospital, he is not competent to render a diagnosis.  See 
Espiritu, supra. 

Since the competent medical evidence of record does not show 
that a myocardial infarction, cerebrovascular accident, or 
cardiac arrest occurred during the appellant's March 1985 
inactive duty for training, Hickson element (2) has not been 
met and the appellant's claim fails on that basis alone.  
However, for the sake of completeness the Board will address 
the remaining Hickson element, medical nexus.

None of the medical evidence of record contains an opinion 
linking the appellant's claimed March 1985 myocardial 
infarction to his current atherosclerotic heart disease, 
angina pectoris, hypertension, congestive heart failure, or 
peripheral vascular disease.  Given the absence of medical 
evidence of a myocardial infarction in March 1985, such a 
nexus opinion would be a manifest impossibility.  The only 
evidence tending to provide a nexus between the alleged March 
1985 myocardial infarction and the appellant's current heart 
condition are the statements of the appellant himself.  
However, as noted above, as a layperson without medical 
training the appellant is not qualified to render a diagnosis 
of a myocardial infarction or relate it to any current 
cardiac symptomatology.  See Espiritu, supra.  Therefore, 
Hickson element (3) has also not been met and the claim fails 
on this additional basis.

Thus, although the existence of a heart condition was 
initially documented while the appellant was on inactive duty 
for training, the occurrence of this disease in connection 
with such service is not sufficient to support a grant of 
service connection.  See Brooks v. Brown, 5 Vet. App. 484 
(1993).  Because of the nature of the appellant's service, 
the law does not provide for service connection under such 
circumstances.  That is, because the evidence shows that the 
appellant did not become disabled due to an injury, a 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident during his inactive duty for training in March 1985, 
such inactive duty for training cannot constitute a basis for 
service connection.  The appellant is not considered under 
the law to be a "veteran" as to that period of service, and 
he is not eligible for compensation benefits based on that 
training.  See Harris v. West, 13 Vet. App. 509, 511 (2000) 
(per curium); see also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) [the fact that a claimant has established 
status as a veteran based on other periods of military 
service does not obviate the need to establish status as a 
veteran for the period during which the claimed injury or 
disease occurred].  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a heart condition.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a heart condition is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


